Exhibit 10.2

ZHONE TECHNOLOGIES, INC.

AMENDED AND RESTATED

2001 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD GRANT NOTICE

AND

RESTRICTED STOCK AWARD AGREEMENT

Zhone Technologies, Inc., a Delaware corporation (the “Company”), pursuant to
its Amended and Restated 2001 Stock Incentive Plan (the “Plan”), hereby grants
to the individual listed below (“Grantee”) the number of Shares set forth below.
This Restricted Stock award is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Agreement”) and the Plan, which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Agreement.

 

Grantee:   
________________________________________________________________________ Grant
Date:   
________________________________________________________________________ Total
Number of Shares of    ___________ Restricted Stock:    Vesting Schedule:   
1/48th of the Shares shall be released from the Forfeiture Restriction set forth
in Section 3.1 of the Restricted Stock Agreement following the end of each full
month of continuous service as an Eligible Individual following the Issuance
Date.

By his or her signature, Grantee agrees to be bound by the terms and conditions
of the Plan, the Restricted Stock Agreement and this Grant Notice. Grantee has
reviewed the Restricted Stock Agreement, the Plan and this Grant Notice in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Restricted Stock Agreement and the Plan. Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan, this Grant
Notice or the Restricted Stock Agreement. If Grantee is married, his or her
spouse has signed the Consent of Spouse attached to this Grant Notice as Exhibit
B.

 

ZHONE TECHNOLOGIES, INC.     GRANTEE By:          By:      Print Name:         
Print Name:      Title:            Address:   7001 Oakport Street     Address:  
     Oakland, CA 94621         



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Zhone
Technologies, Inc., a Delaware corporation (the “Company”), has granted to
Grantee the right to purchase the number of Shares of Restricted Stock under the
Company’s Amended and Restated 2001 Stock Incentive Plan (the “Plan”) indicated
in the Grant Notice.

ARTICLE I

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

1.2 Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan which are incorporated herein by reference.

ARTICLE II

ISSUANCE OF SHARES

2.1 Issuance of Shares. Pursuant to the Plan and subject to the terms and
conditions of this Agreement, on the Issuance Date (as defined below), the
Company will issue to Grantee the number of Shares set forth in the Grant Notice
for good and valuable consideration which the Company has determined to exceed
the par value of the Company’s common stock.

2.2 Issuance Mechanics. The issuance of the Shares under this Agreement shall
occur at the principal office of the Company simultaneously with the execution
of this Agreement by the parties (the “Issuance Date”). On the Issuance Date,
the Company will deliver to Grantee a certificate representing the Shares to be
issued to Grantee (which shall be issued in Grantee’s name) or shall make a book
entry to such effect.

ARTICLE III

FORFEITURE AND TRANSFER RESTRICTIONS

3.1 Forfeiture Restriction. Subject to the provisions of Section 3.2 below, in
the event of Grantee’s termination of service as an Eligible Individual for any
reason, including as a result of Grantee’s death or Disability, all of the
Unreleased Shares (as defined below) shall thereupon be forfeited immediately
and without any further action by the Company (the “Forfeiture Restriction”).
Upon the occurrence of such a forfeiture, the Company shall become the legal and
beneficial owner of the Shares being forfeited and all rights and interests
therein or relating thereto, and the Company shall have the right to retain and
transfer to its own name the number of Shares being forfeited by Grantee. In the
event any of the Shares are forfeited pursuant to this Section 3.1, any assets
or other securities received by or distributed to Grantee with respect

 

A-1



--------------------------------------------------------------------------------

to, in exchange for or in substitution of such Shares and held by the escrow
agent pursuant to Section 3.5 and Section 4.1 and the Joint Escrow Instructions
shall be promptly paid by the escrow agent to the Company.

3.2 Release of Shares from Forfeiture Restriction. The Shares shall be released
from the Forfeiture Restriction in accordance with the vesting schedule set
forth in the Grant Notice. Subject to Section 10.4(b) of the Plan, in the event
of a Change in Control, the Forfeiture Restrictions shall continue with respect
to the Shares (or any shares of such surviving or acquiring corporation that may
be issued in exchange for such Shares). Any of the Shares which, from time to
time, have not yet been released from the Forfeiture Restriction are referred to
herein as “Unreleased Shares.”

3.3 Transfer Restriction. No Unreleased Shares or any interest or right therein
or part thereof may be sold, transferred or otherwise disposed of and shall not
be pledged or otherwise hypothecated, nor shall such Unreleased Shares be
delivered to Grantee, and any attempted disposition thereof shall be null and
void and of no effect. Any permitted transfer or sale of the Shares is subject
to restrictions on transfer imposed by any applicable state and federal
securities laws.

3.4 Rights as Stockholder. Except as otherwise provided herein, upon delivery of
the Shares to the escrow holder pursuant to Article IV, Grantee shall have all
the rights of a stockholder with respect to said Shares, subject to the
restrictions herein, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect to the Shares.

3.5 Assets or Securities Issued With Respect to Shares. Any and all cash
dividends paid on the Shares (or other securities at the time held in escrow
pursuant to Section 4.1 and the Joint Escrow Instructions) and any and all
Shares, capital stock or other securities or other property received by or
distributed to Grantee with respect to, in exchange for or in substitution of
the Shares as a result of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company shall also be subject to the Forfeiture
Restriction (as defined in Section 3.1 above) and the restrictions on transfer
in Section 3.3 above until such restrictions on the underlying Shares lapse or
are removed pursuant to this Agreement (or, if such Shares are no longer
outstanding, until such time as such Shares would have been released from the
Forfeiture Restriction pursuant to this Agreement). In addition, in the event of
any merger, consolidation, share exchange or reorganization affecting the
Shares, including, without limitation, a Change in Control, then any new,
substituted or additional securities or other property (including money paid
other than as a regular cash dividend) that is by reason of any such transaction
received with respect to, in exchange for or in substitution of the Shares shall
also be subject to the Forfeiture Restriction (as defined in Section 3.1 above)
and the restrictions on transfer in Section 3.3 above until such restrictions on
the underlying Shares lapse or are removed pursuant to this Agreement (or, if
such Shares are no longer outstanding, until such time as such Shares would have
been released from the Forfeiture Restriction pursuant to this Agreement). Any
such assets or other securities received by or distributed to Grantee with
respect to, in exchange for or in substitution of any Unreleased Shares shall be
immediately delivered to the Company to be held in escrow pursuant to
Section 4.1.

ARTICLE IV

ESCROW

4.1 Escrow. To insure the availability for delivery of Grantee’s Unreleased
Shares upon forfeiture under Section 3.1, Grantee hereby appoints the secretary,
or any other person designated by the Company as escrow agent from time to time,
as its attorney-in-fact to sell, assign and transfer unto the Company, such
Unreleased Shares, if any, forfeited by Grantee pursuant to Section 3.1 and
shall, upon execution of this Agreement, deliver and deposit with the secretary
of the Company, or such other person

 

A-2



--------------------------------------------------------------------------------

designated by the Company, the share certificate(s) representing the Unreleased
Shares, together with the stock assignment duly endorsed in blank, attached
hereto as Exhibit C. The Unreleased Shares and stock assignment shall be held by
the secretary in escrow, pursuant to the Joint Escrow Instructions of the
Company and Grantee attached as Exhibit D hereto, until the Shares are forfeited
as provided in Section 3.1, until such Unreleased Shares are fully released from
the Forfeiture Restriction, or until such time as this Agreement no longer is in
effect. Upon release of the Unreleased Shares from the Forfeiture Restriction,
the escrow agent shall promptly deliver to Grantee the certificate or
certificates representing such Shares in the escrow agent’s possession belonging
to Grantee, and the escrow agent shall be discharged of all further obligations
hereunder; provided, however, that the escrow agent shall nevertheless retain
such certificate or certificates as escrow agent if so required pursuant to
other restrictions imposed pursuant to this Agreement. If the Shares are held in
book entry form, then such entry will reflect that the Shares are subject to the
restrictions of this Agreement. If any assets or other securities received by or
distributed to Grantee with respect to, in exchange for or in substitution of
such Unreleased Shares are held by the escrow agent pursuant to this Section 4.1
and the Joint Escrow Instructions, such assets or other securities shall also be
subject to the restrictions set forth in this Agreement and held in escrow
pending release of the Unreleased Shares with respect to which such assets or
other securities relate from the Forfeiture Restriction (or, if such Unreleased
Shares are no longer outstanding, until such time as such Unreleased Shares
would have been released from the Forfeiture Restriction pursuant to this
Agreement).

4.2 Transfer of Forfeited Shares to Company. Grantee hereby authorizes and
directs the secretary of the Company, or such other person designated by the
Company from time to time, to transfer any Unreleased Shares which are forfeited
pursuant to Section 3.1 above from Grantee to the Company.

4.3 Limited Liability for Actions in Connection with Escrow. The Company, or its
designee, shall not be liable for any act it may do or omit to do with respect
to holding the Shares in escrow and while acting in good faith and in the
exercise of its judgment.

ARTICLE V

TAXATION REPRESENTATIONS

In connection with the purchase of the Shares, Grantee represents to the Company
the following:

(a) Grantee acknowledges that Grantee has been informed that unless an election
is filed by Grantee with the Internal Revenue Service and, if necessary, the
proper state taxing authorities, within thirty (30) days of the date of this
Agreement, electing pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (and similar state tax provisions if applicable), to be taxed
currently on the fair market value of the Shares on the date of this Agreement,
there will be a recognition of taxable income to Grantee equal to the fair
market value of the Shares at the time the Forfeiture Restriction lapses.
Grantee represents that Grantee has consulted any tax consultant(s) Grantee
deems advisable in connection with the receipt or disposition of the Shares or
the filing of the election under Section 83(b) and similar tax provisions and
that Grantee is not relying on the Company for any tax advice.

THE FORM FOR MAKING THE SECTION 83(B) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT E, AND GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY,
AND NOT THE COMPANY’S, TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
GRANTEE’S BEHALF.

 

A-3



--------------------------------------------------------------------------------

(b) Grantee has reviewed with his own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Grantee
understands that Grantee (and not the Company) shall be responsible for his own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement. Grantee has reviewed this Agreement in its
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment (which payment may be made in cash, by
deduction from other compensation payable to Grantee or in any form of
consideration permitted by Section 22.4 of the Plan) of any sums required by
federal, state or local tax law to be withheld with respect to the issuance,
lapsing of restrictions on or exercise of the Shares. The Company shall not be
obligated to deliver any new certificate representing vested Shares to Grantee
or Grantee’s legal representative unless and until Grantee or Grantee’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Grantee
resulting from the grant of the Shares or the lapse or removal of the Forfeiture
Restriction.

ARTICLE VI

RESTRICTIVE LEGENDS AND STOP TRANSFER ORDERS

6.1 Legends. The certificate or certificates representing the Shares shall bear
the following legend (as well as any legends required by applicable state and
federal corporate and securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE
SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

6.2 Stop-Transfer Notices. Grantee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

6.3 Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

6.4 Removal of Legend. After such time as the Forfeiture Restriction shall have
lapsed with respect to the Shares, and upon Grantee’s request, a new certificate
or certificates representing such Shares shall be issued without the legend
referred to in Section 6.1, and delivered to Grantee.

 

A-4



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

7.2 Entire Agreement; Enforcement of Rights. The Plan is incorporated herein by
reference. This Agreement and the Plan set forth the entire agreement and
understanding of the parties relating to the subject matter herein and merge all
prior discussions between them. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement. The failure by either
party to enforce any rights under this Agreement shall not be construed as a
waiver of any rights of such party. Notwithstanding anything to the contrary
anywhere else in this Agreement, the grant of the Shares is subject to the
terms, definitions and provisions of the Plan, which is incorporated herein by
reference. Any of Grantee’s rights hereunder shall be in addition to any rights
Grantee may otherwise have under benefit plans or agreements of the Company to
which Grantee is a party or in which Grantee is a participant, including, but
not limited to, any Company sponsored employee benefit plans, stock option
plans, severance plans or severance agreements. The provisions of this Agreement
shall not in any way limit Grantee’s rights under such other plans and
agreements.

7.4 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

7.5 Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

7.6 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, and addressed to the party to be
notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.

7.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

7.8 Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The Company may assign its rights under this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company without
the prior written consent of Grantee. The rights and obligations of Grantee
under this Agreement may only be assigned with the prior written consent of the
Company.

7.9 Conformity to Securities Laws. Grantee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state

 

A-5



--------------------------------------------------------------------------------

securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

CONSENT OF SPOUSE

I, ________________________, spouse of [Name of Grantee], have read and hereby
approve the foregoing Restricted Stock Award Agreement. In consideration of the
Company’s issuing the Shares to my spouse as set forth in the Restricted Stock
Award Agreement, I hereby agree to be irrevocably bound by the Restricted Stock
Award Agreement and further agree that any community property or similar
interest that I may have in the Shares shall be similarly bound by the
Restricted Stock Award Agreement. I hereby appoint my spouse as my
attorney-in-fact with respect to any amendment or exercise of any rights under
the Restricted Stock Award Agreement.

_______________________

(Signature)

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I, __________________, hereby sell, assign and transfer unto
_________________________________________________ (            ) shares of the
Common Stock of Zhone Technologies, Inc. registered in my name on the books of
said corporation represented by Certificate No. _____ herewith and do hereby
irrevocably constitute and appoint _________________________ to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Award Agreement between Zhone Technologies, Inc. and the
undersigned dated _________, 20_____.

 

Dated:    _____________________, _______   
_________________________________________       [Name of Grantee]

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction, as set forth in the Restricted Stock Award Agreement,
without requiring additional signatures on the part of Grantee.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

JOINT ESCROW INSTRUCTIONS

[Date]

Zhone Technologies, Inc.

Attn: Secretary

7001 Oakport Street

Oakland, CA 94621

As Escrow Agent for both Zhone Technologies, Inc. (the “Company”) and the
undersigned recipient of stock of the Company (the “Grantee”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of that certain Restricted Stock Award Agreement (“Agreement”) between the
Company and Grantee, in accordance with the following instructions:

1. In the event of forfeiture of any of the shares owned by Grantee pursuant to
the Forfeiture Restriction set forth in the Agreement, the Company and/or any
assignee of the Company (referred to collectively for convenience herein as the
“Company”) shall give to Grantee and you a written notice specifying the number
of shares of stock forfeited and the date of forfeiture. Grantee and the Company
hereby irrevocably authorize and direct you to effect the forfeiture
contemplated by such notice in accordance with the terms of said notice.

2. As of the date of forfeiture indicated in such notice, you are directed
(a) to date the stock assignments necessary for the forfeiture and transfer in
question, (b) to fill in the number of shares being forfeited and transferred,
and (c) to deliver the same, together with the certificate evidencing the shares
of stock to be forfeited and transferred, to the Company or its assignee.

3. Grantee irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares. Grantee does hereby irrevocably
constitute and appoint you as Grantee’s attorney-in-fact and agent for the term
of this escrow to execute, with respect to such securities, all documents
necessary or appropriate to make such securities negotiable and to complete any
transaction herein contemplated, including but not limited to the filing with
any applicable state blue sky authority of any required applications for consent
to, or notice of transfer of, the securities. Subject to the provisions of this
paragraph 3, Grantee shall exercise all rights and privileges of a stockholder
of the Company while the stock is held by you.

4. Upon written request of Grantee, but no more than once per calendar year,
unless the Forfeiture Restriction has been triggered, you will deliver to
Grantee a certificate or certificates representing the number of shares of stock
as are not then subject to the Forfeiture Restriction. Within one hundred twenty
(120) days after all shares of stock subject to the Agreement are fully released
from the Forfeiture Restriction, or such time as the Agreement no longer is in
effect, you will deliver to Grantee a certificate or certificates representing
the aggregate number of shares held or issued pursuant to the Agreement and not
forfeited pursuant to the Forfeiture Restriction set forth in Section 3.1 of the
Agreement.

 

D-1



--------------------------------------------------------------------------------

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Grantee,
you shall deliver all of the same to Grantee and shall be discharged of all
further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Grantee while acting in good faith, and
any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and the Company shall
reimburse you for any reasonable attorneys’ fees incurred in connection
therewith.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

D-2



--------------------------------------------------------------------------------

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
addresses set forth on the signature page attached hereto or at such other
addresses as a party may designate by ten (10) days’ advance written notice to
each of the other parties hereto.

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding that
body of law pertaining to conflicts of law.

 

D-3



--------------------------------------------------------------------------------

The parties have executed these Joint Escrow Instructions as of the date first
set forth above.

 

ZHONE TECHNOLOGIES, INC. By:      Name:      Title:      Address:  

7001 Oakport Street

Oakland, CA 94621

 

GRANTEE:     [Name of Grantee]

 

Address:       

 

ESCROW AGENT:     Secretary, Zhone Technologies, Inc. Address:

7001 Oakport Street

Oakland, CA 94621

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SECTION 83(B) ELECTION AND INSTRUCTIONS

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock of Zhone Technologies, Inc. transferred to you.
Please consult with your personal tax advisor as to whether an election of this
nature will be in your best interests in light of your personal tax situation.

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than thirty days after the date the shares
were transferred to you. PLEASE NOTE: There is no remedy for failure to file on
time. The steps outlined below should be followed to ensure the election is
mailed and filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you
make the Section 83(b) election, the election is irrevocable.

 

1. Complete the Section 83(b) election form (attached as Attachment 1) and make
four copies of the signed election form. (Your spouse, if any, should sign the
Section 83(b) election form as well.)

 

2. Prepare the cover letter to the Internal Revenue Service (sample letter
attached as Attachment 2).

 

3. Send the cover letter with the originally executed Section 83(b) election
form and one copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns. We suggest that you have the package date-stamped at
the post office. The post office will provide you with a white certified receipt
that includes a dated postmark. Enclose a self-addressed, stamped envelope so
that the Internal Revenue Service may return a date-stamped copy to you.
However, your postmarked receipt is your proof of having timely filed the
Section 83(b) election if you do not receive confirmation from the Internal
Revenue Service.

 

4. One copy must be sent to Zhone Technologies, Inc. for its records and one
copy must be attached to your federal income tax return for the applicable
calendar year.

 

5. Retain the Internal Revenue Service file stamped copy (when returned) for
your records.

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

E-1



--------------------------------------------------------------------------------

ATTACHMENT 1

ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of Common Stock
of Zhone Technologies, Inc., a Delaware corporation (the “Company”).

 

1. The name, address and taxpayer identification number of the undersigned
taxpayer are:

___________________________

___________________________

SSN: _______________________

The name, address and taxpayer identification number of the Taxpayer’s spouse
are (complete if applicable):

___________________________

___________________________

___________________________

SSN: _______________________

 

2. Description of the property with respect to which the election is being made:

__________________ (            ) shares of Common Stock of the Company.

 

3. The date on which the property was transferred was ______________. The
taxable year to which this election relates is calendar year [20_____].

 

4. Nature of restrictions to which the property is subject:

The Shares are subject to forfeiture if unvested as of the date of termination
of employment, directorship or consultancy with the Company.

 

5. The fair market value at the time of transfer (determined without regard to
any lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of
the Shares was [$______] per share.

 

6. The amount paid by the taxpayer for Shares was [$0.00] per share.

 

7. A copy of this statement has been furnished to the Company.

 

Dated: ________________________, ___________    Taxpayer Signature
_______________________________

The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

 

Dated: ________________________, ___________    Spouse’s Signature
_______________________________

 

E-2



--------------------------------------------------------------------------------

ATTACHMENT 2

SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE

__________________, ____

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

Internal Revenue Service

[Address where taxpayer files returns]

 

Re: Election under Section 83(b) of the Internal Revenue Code of 1986

Taxpayer: ____________________________________________________________________

Taxpayer’s Social Security Number:
________________________________________________

Taxpayer’s Spouse: _____________________________________________________________

Taxpayer’s Spouse’s Social Security Number:
_________________________________________

Ladies and Gentlemen:

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,    

Enclosures

 

cc: Zhone Technologies, Inc.

 

E-3